 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 1 of 17 PAGEID #: 31




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


COMMUNITY REFUGEE AND                                 )
IMMIGRATION SERVICES;                                 )
Gumaa Ismail Yahya IBRAHIM; and                       )
Badreldin RAHOUMA, on behalf of                       )
themselves and all others similarly situated,         )
                                                      )       No. 2:18-cv-1189
                                                      )
        Plaintiffs,                                   )
                                                      )
v.                                                    )
                                                      )       Judge Sargus
                                                      )
Don PETIT, Registrar, Ohio Bureau of Motor            )       Magistrate Judge Jolson
Vehicles, in his official capacity,                   )
                                                      )
                                                      )
        Defendant.                                    )


                          MOTION FOR CLASS CERTIFICATION

     1. Pursuant to Federal Rule of Civil Procedure 23, Plaintiffs Gumaa Ibrahim and Badreldin

        Rahouma move for an order certifying this matter to proceed as a class under Rule

        23(b)(2).

     2. The named Plaintiffs Gumaa Ibrahim and Badreldin Rahouma seek to represent a class

        consisting of all refugees residing in Ohio who possess a valid refugee I-94 document

        that is more than two years old and have not yet adjusted their status to that of a lawful

        permanent resident.

     3. Plaintiffs request that Emily Brown, Kathleen Kersh, Mark Heller, and Eugenio Mollo of

        Advocates for Basic Legal Equality, Inc., be appointed as class counsel in this case.

     4. Plaintiffs make this Motion on the grounds that:


                                                  1
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 2 of 17 PAGEID #: 32




       (A) The class is so numerous that joinder is impracticable;

       (B) There are questions of law and fact common to all class members;

       (C) The claims of the named Plaintiffs are typical of the claims of the class;

       (D) The named Plaintiffs will fairly and adequately protect the interests of the class; and

       (E) Defendant has acted or failed to act on grounds generally applicable to the class,

       thereby making final injunctive and declaratory relief appropriate.

   5. Therefore, Plaintiffs respectfully request that this Court enter an order:

       A. Certifying this case to proceed on behalf of the class defined as:

           All refugees residing in Ohio who possess a valid refugee I-94 document that is more
           than two years old and have not yet adjusted their status to that of a lawful permanent
           resident.

       B. Appointing Emily Brown, Kathleen Kersh, Mark Heller, and Eugenio Mollo of

       Advocates for Basic Legal Equality, Inc., as counsel for the class.

       C. Granting such other and further relief as this Court deems just and proper.



                                   I.      INTRODUCTION
       Plaintiffs bring this action on behalf of themselves and others similarly situated to

challenge Defendant’s unconstitutional policy that denies Ohio driver’s licenses to named

Plaintiffs and similarly situated individuals who hold refugee status and who were admitted to

the United States as refugees more than two years ago.


                                          II.        FACTS
       The facts of this case are set forth more fully in the Class Action Complaint (Dkt. #1) and

attached exhibits, which are incorporated by reference. The proposed class that Plaintiffs seek to

represent consists of:


                                                 2
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 3 of 17 PAGEID #: 33




        All refugees residing in Ohio who possess a valid refugee I-94 document that is more
        than two years old and have not yet adjusted their status to that of a lawful permanent
        resident.


                                         III.    ARGUMENT
        A federal court may certify a suit as a class action where the proposed class meets all of

the requirements of Federal Rule of Civil Procedure 23(a) and fits within one of the

subcategories of Federal Rule of Civil Procedure 23(b). Young v. Nationwide Mut. Ins. Co., 693

F.3d 532, 537-538 (6th Cir. 2012).

        A district court is required to conduct a “rigorous analysis” into whether the prerequisites

of Rule 23 are satisfied before certifying a class. General Tel. Co. v. Falcon, 457 U.S. 147, 161

(1982). A preliminary inquiry into the merits is generally not appropriate when considering a

motion for class certification; indeed, “[m]erits questions may be considered to the extent—but

only to the extent—that they are relevant to determining whether the Rule 23 prerequisites for

class certification are satisfied.” Rikos v. Procter & Gamble Co., 799 F.3d 497, 505 (6th Cir.

2015) (quoting Amgen Inc. v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455 (2013)).

        In this case, the Class easily satisfies the requirements of Rule 23(a) and (b)(2). Thus, this

Class should be certified.

            A. The Proposed Class is Ascertainable and Meets the Requirements of Rule 23(a)
                    i. Membership in the Class is Ascertainable
        Before analyzing the statutory elements regarding class certification, a court ordinarily

must find that the class definition is “sufficiently definite so that it is administratively feasible for

the court to determine whether a particular individual is a member of the proposed class.” Young,

693 F.3d at 537-538 (citation omitted). However, the Sixth Circuit has held that “ascertainability

is not an additional requirement for certification of a (b)(2) class seeking only injunctive and



                                                   3
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 4 of 17 PAGEID #: 34




declaratory relief,” noting that “because the focus in a (b)(2) class is more heavily placed on the

nature of the remedy sought, and because a remedy obtained by one member will naturally affect

the others, the identities of individual class members are less critical in a (b)(2) action than in a

(b)(3) action.” Cole v. City of Memphis, 839 F.3d 530, 542 (6th Cir. 2016) (quoting Shelton v.

Bledsoe, 775 F.3d 554, 561 (3d Cir. 2015)). Here, Plaintiffs seek certification as a (b)(2) class

and ask the Court only for injunctive and declaratory relief. Therefore, they need not show

ascertainability.

        However, even if a showing of ascertainability were required, Plaintiffs can make such a

showing. A court must be able to ascertain whether a person is a class member “by reference to

objective criteria.” Young, 693 F.3d at 538 (citing Moore’s Federal Practice § 23.21[3]). “In

some circumstances, a reference to damages or injuries caused by particular wrongful actions

taken by the defendants will be sufficiently objective criterion for proper inclusion in a class

definition.” Id. at 538-39 (citing Moore’s Federal Practice § 23.21[3]).

        Here, the class satisfies the ascertainability requirement because a specific group

(refugees residing in Ohio who entered the United States more than two years ago and have not

yet adjusted their status to lawful permanent residency) suffered a specific injury: denial of an

Ohio state identification card or driver’s license. Therefore, it is ascertainable.

                    ii. The Class Is So Numerous that Joinder of All Members is Impracticable
        Plaintiffs can meet the “numerosity” requirement of Rule 23(a)(1) if they demonstrate the

impracticability of joinder. Young, 693 F.3d at 541 (quoting In re Am. Med. Sys., Inc., 75 F.3d

1069, 1079 (6th Cir. 1996)). Joinder need not be impossible. There is no “strict numerical test for

determining impracticability of joinder.” In re Am. Med. Sys., 75 F.3d at 1079. A court may

certify a class even when a plaintiff does not know the exact number of class members. Senter v.

General Motors Corp., 532 F.2d 511, 523 n. 24 (6th Cir. 1976). A large number of potential

                                                   4
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 5 of 17 PAGEID #: 35




plaintiffs, however, can be sufficient to satisfy numerosity. Bacon v. Honda of Am. Mfg., Inc.,

370 F.3d 565, 570 (6th Cir. 2004) (“[The] sheer number of potential litigants in a class,

especially if it is more than several hundred, can be the only factor needed to satisfy

[numerosity].”); Golden v. City of Columbus, 404 F.3d 950, 966 (6th Cir. 2005) (holding a

district court did not abuse its discretion when granting class certification to a class of Columbus

tenants whose water service was or will be terminated because of the landlord or prior tenant’s

indebtedness, where for purposes of showing numerosity the plaintiffs relied only on the fact that

the city of Columbus had 150,000 renters); Additionally, courts frequently certify classes where

the size of the class is not precisely known. Bovee v. Coopes & Lybrand, 216 F.R.D. 596, 608

(S.D. Ohio 2003) (certifying a class where the court noted that “plaintiffs believe that the class

numbers in the thousands”).

         Plaintiffs estimate that there are a minimum of 1,082 members in the proposed class. This

estimation was derived from Ohio-specific refugee arrival and refugee-adjustment data, where

available. In federal fiscal years 2012 through 2016, according to publicly available data from

the Office of Refugee Resettlement, approximately 15,031 refugees were resettled in Ohio, and

in 2016, specifically, approximately 4,194 refugees were resettled in Ohio. Exhibit A, p. 1,

Department of State Refugee Arrivals (showing total refugee arrivals to Ohio in FY 2012 to FY

2016).

         To estimate the number of refugees who have been in the United States for more than two

years but have not adjusted their status to lawful permanent residency, Plaintiffs used the most

recent available Ohio-specific data1 on the number of refugees resettled in Ohio who adjusted




1
 Available data in subsequent years only tracks on a state-by-state basis the number or refugee
arrivals; only nationwide data is available for the number of refugee adjustments.
                                                 5
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 6 of 17 PAGEID #: 36




their status to lawful permanent residency: data from years 1996-2001. See U.S. Department of

Homeland Security, Yearbook of Immigration Statistics 1996 to 1999, available at:

https://www.dhs.gov/immigration-statistics/yearbook/1996_1999.

 Year                             Number of Refugees               Number of Refugees and
                                  Arriving in Ohio                 Asylees who Adjusted
                                                                   Status in Ohio

 1996                             1395                             --
 1997                             1384                             1362
 1998                             1535                             664
 1999                             1484                             481
 2000                             1780                             903
 2001                             --                               2215
 Total Arrivals 1996-2000         7578
 Total Adjustments 1997-2001                                       5625
 Percentage of individuals who adjusted status: 5625 / 7578 = 74.2%
 Percentage of individuals who did not adjust status: 25.8%


        Since refugees are required to live in the United States for one year before applying for

lawful permanent residency, Plaintiffs compared the number of refugees who adjusted their

status in a given year to the number of refugees who arrived the year before (and thus the number

of refugees who would have accrued one year of presence and thus were eligible to adjust their

status). Based on the data available, it appears only approximately 74.2% of eligible refugees

adjust their status to lawful permanent residency after one year of presence in the United States.

        If an average of 74.2% of eligible refugees adjust status to lawful permanent residency in

any given year, it therefore follows that a remaining average 25.8% of eligible refugees do not




                                                 6
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 7 of 17 PAGEID #: 37




adjust their status.2 Applying these estimates to the 4,194 refugee arrivals in Ohio in 2016, it

follows that an estimated 25.8% of those arrivals—or 1,082 refugees—likely did not adjust their

status to lawful permanent residence in 2016. Thus, approximately 1,100 refugees are estimated

to be living in Ohio since 2016—with a refugee I-94 that is therefore more than two years old—

who have not yet adjusted their status and would be harmed by the BMV’s current policy.3

        Consequently, the Class is sufficiently numerous to satisfy the numerosity requirement.

See Senter, 532 F.2d at 522-523 (“In ruling on a class action a judge may consider reasonable

inferences drawn from facts before him at that stage of the proceedings”); Smith v. Waterman

S.S. Corp., 2011 U.S. Dist. LEXIS 103369, at *4 (E.D. Mich. Sept. 13, 2011) (“It is the duty of a

district court faced with the question of class-action certification to scrutinize the available

evidence [and] draw reasonable inferences from the facts available at this stage of the proceeding

. . . ”); Putnam v. Davies, 169 F.R.D. 89, 93 (S.D. Ohio 1996) (noting that numerosity was

satisfied even though plaintiff “has not offered evidence with respect to the number of potential




2
  The failure to adjust status could be a result of different or many factors, including a failure to
apply for adjustment or application processing delays by U.S. Citizenship and Immigration
Services.
3
  Note that the 1,082 estimate is conservative for two reasons. First, the only available
adjustment data from this time period includes both refugee and asylee adjustments, and thus
refugee adjustment numbers are likely significantly lower than the number of adjustments
reflected in the data table. Second, this data does not include information for secondary migrants
(refugees who have migrated to Ohio from other states). Data from the Office of Refugee
Resettlement in the U.S. Department of Health and Human Services indicates that Ohio has
recently been a top state for secondary refugee migration, suggesting that the overall number of
refugees in Ohio is likely greater than the number initially resettled here, and therefore the
number of refugees who remain unadjusted two years after entry to the U.S. is likely greater as
well. See
https://www.acf.hhs.gov/sites/default/files/orr/statistical_abstract_for_refugee_resettlement_stak
eholders_508.pdf at p. 9-10 (showing data from the Refugee Arrivals Data System that in FY
2013 Ohio had a net secondary migration total of 881 refugees, as 1,062 refugees resettled in
Ohio from other states and 181 refugees left Ohio).
                                                  7
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 8 of 17 PAGEID #: 38




class members,” because the named plaintiff had asserted that law enforcement executed the

challenged policy on a daily basis).

       Other factors courts look to in determining impracticability of joinder include “judicial

economy, geographical dispersion of class members, ease of identifying putative class members,

and practicality with which individuals [sic] putative class members could sue on their own.”

Crawley v. Ahmed, No. 08-cv-14040, 2009 U.S. Dist. LEXIS 40794, at *28-29 (E.D. Mich. May

14, 2009). Here, Class members are dispersed throughout the state. It is unlikely that each and

every Class member, most of whom have limited English proficiency and limited financial

resources, will be able to invest in the resources necessary to redress the claims raised by this

case on their own. In sum, judicial economy will be served by allowing this case to be brought as

a class action, rather than requiring hundreds of individuals to bring their own actions. See

Putnam, 169 F.R.D. at 93 (“[T]he financial disincentives to initiating a lawsuit such as this one

create a significant hardship for prospective plaintiffs and warrant the conclusion that the

questioned statutes would go unchallenged were a class not certified.”) (quoting Kutschbach v.

Davies, 885 F. Supp. 1079, 1084 (S.D. Ohio 1995)).

                   iii. There are Questions of Law and Fact Common to the Class

       The “commonality” requirement of Rule 23(a)(2) is satisfied where there is a question of

law or fact common to the class. The test is “qualitative rather than quantitative . . . [and] there

need be only a single issue common to all members of the class.” In re Am. Med. Sys., Inc., 75

F.3d at 1080 (quoting 1 Herbert B. Newberg & Alba Conte, Newberg on Class Actions, § 3.10, at

3-50 (3d ed. 1992)); see also Powers v. Hamilton Co. Pub. Defender Comm’n, 501 F.3d 592, 619

(6th Cir. 2007). If there is a common issue uniting the putative class members, “variations in the

circumstances of class members are acceptable.” Bacon, 370 F.3d at 570. The Sixth Circuit has


                                                  8
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 9 of 17 PAGEID #: 39




also observed that plaintiffs satisfy the commonality prong where resolving the common issue

will “advance the litigation.” Sprague v. Gen’l Motors Corp., 133 F.3d 388, 397 (6th Cir. 1998);

see also Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 424 (6th Cir. 1998) (“[T]he

commonality test is met when there is at least one issue whose resolution will affect all or a

significant number of the putative class members.”) (quotation omitted). “To demonstrate

commonality, the plaintiffs’ ‘claims must depend on a common contention . . . of such a nature

that it is capable of classwide resolution – which means that determination of its truth or falsity

will resolve an issue that is central to the validity of each one of the claims in one stroke.’”

Young, supra at 542 (citation omitted). In a case such as this one, which alleges that Defendant’s

policy is illegal, “the commonality requirement will be satisfied as long as the members of the

class have allegedly been affected by a general policy of the Defendant and the general policy is

the focus of the litigation.” Bovee v. Coopes & Lybrand, 216 F.R.D. 596, 608 (S.D. Ohio 2003)

(citing Putnam, 169 F.R.D. at 93).

       The questions of law and fact that are common to all members of the class include: (1)

whether Defendant’s policy of not accepting refugee I-94 documents as proof of legal presence

in the U.S. if the documents are more than two years old is an impermissible immigration

classification that preempts federal law; and 2) whether Defendant’s policy of not accepting

refugee I-94 documents as proof of legal presence if the documents are more than two years old

discriminates against refugees on the basis of their national origin in violation of the Equal

Protection Clause of the Fourteenth Amendment. See Complaint, Dkt. 1, Exhibit 3 (BMV Driver

Manual) (stating policy of not accepting I-94 that is more than two years old as proof of “legal

presence” absent an approval notice for an application for permanent residence, Form I-485).




                                                  9
Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 10 of 17 PAGEID #: 40




       As was the case in Putnam, where the class challenged the constitutionality of a state law

enforcement policy regarding seizure of vehicles, the named Plaintiffs in this case seek to redress

an unconstitutional state policy carried out against themselves and all class members. As such,

the named Plaintiffs share common questions of law or fact with the putative class.

       Moreover, the common questions are central to the case. A holding that the Defendant’s

conduct is unconstitutional because it preempts federal law and/or discriminates against a group

of refugees on the basis of their national origin would resolve the case for all class members “in

one stroke.” Young, 693 F.3d at 542. Therefore, resolving the common issues will most certainly

“advance the litigation.” Sprague, 133 F.3d at 397.

                   iv. The Claims of the Named Plaintiffs are Typical of the Claims of the Class
       The typicality requirement of Rule 23(a)(3) insures that the class representative will

adequately represent the members of the class by requiring her claims to be sufficiently similar

to the claims and defenses of the putative class members. Day v. NLO, 144 F.R.D. 330, 334

(S.D. Ohio 1991). Both named individual plaintiffs here satisfy the typicality requirement.

       Plaintiff Gumaa Ibrahim is a refugee from Sudan, lawfully admitted to the United States

with an I-94 entry document on October 27, 2015. Form I-94 of Gumaa Ibrahim, Exhibit B;

Declaration of Gumaa Ibrahim (“Ibrahim Decl.”), Exhibit C at ¶¶ 1-2. He now resides in Dayton,

Ohio. Id. at ¶ 1. He applied to adjust his status to that of a lawful permanent resident on

December 23, 2016, but U.S. Citizenship and Immigration Services has not yet adjudicated his

application. Id. at ¶¶ 5-6.

       Plaintiff Ibrahim was previously issued an Ohio driver’s license that expired on January

3, 2018. Id. at ¶ 9. He went to a deputy registrar on Third Street in downtown Dayton, Ohio in

January 2018 to renew his license and the deputy registrar refused to issue him a license,

declining to accept his I-94 to fulfill the BMV requirement to show “legal presence,” because his

                                                10
    Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 11 of 17 PAGEID #: 41




I-94 was more than two years old, which the deputy registrar characterized as “expired.” Id.

The deputy registrar staff told him to come back when he had received his green card. Id. He

then went to a second deputy registrar, on Main Street in Clayton, Ohio, and that deputy registrar

also refused to issue him a license because his I-94 was more than two years old. Id. at ¶ 10.

         Plaintiff Badreldin Rahouma is a refugee from Sudan, lawfully admitted to the United

States with an I-94 entry document on January 26, 2004. Form I-94 of Badreldin Rahouma,

Exhibit D; Declaration of Badreldin Rahouma (“Rahouma Decl.”), Exhibit E, at ¶ 1-3. He now

resides in Cleveland, Ohio. Id. at ¶ 1. He applied to adjust his status to that of a lawful

permanent resident on January 30, 2018, but U.S. Citizenship and Immigration Services has not

yet adjudicated his application. Id. at ¶¶ 6-7.4

         Plaintiff Rahouma applied for an Ohio driver’s license in February 2018 at the Edgecliff

Terrace deputy registrar in Cleveland, Ohio. Id. at ¶ 10. The deputy registrar refused to issue

him a license because his I-94, which he presented to satisfy the BMV’s requirement to show

“legal presence,” was more than two years old. Id. at ¶ 11.

         The claims of Plaintiffs Ibrahim and Rahouma are typical of those of the class because

there is a “sufficient relationship . . . between the injury to the named Plaintiffs and the conduct

affecting the class, so that the court may properly attribute a collective nature to the challenged



4
  Currently, USCIS processing times indicate that the adjudication of an I-485 (application for
adjustment of status) in the Cleveland Field Office takes approximately 9 to 27 months. See
https://egov.uscis.gov/processing-times/. Therefore, even those refugees who apply for
adjustment the day they become eligible—one year after admission to the U.S.—may still not
receive a decision on their application until they have been in the U.S. for 39 months.
Additionally, many refugees struggle to accumulate the required filing fee for the adjustment of
status, which is $1,125, as well as the associated medical and legal fees, and there is no fee
waiver available to refugees. See https://www.uscis.gov/i-912 (Special Instructions re I-485
waiver eligibility).


                                                   11
Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 12 of 17 PAGEID #: 42




conduct.” In re Am. Med. Sys. Inc., 75 F.3d at 1082 (quoting Newberg on Class Actions at 3-76).

The commonality requirement overlaps and merges with the typicality requirement. Young, 693

F.3d at 542. Like the commonality requirement, “a representative’s claim need not always

involve the same facts or law, provided there is a common element of fact or law.” Beattie v.

CenturyTel, Inc., 511 F.3d 554, 561 (6th Cir. 2007) (quoting Senter, 532 F.2d at 525 n.31).

       In cases where typicality is satisfied, the proposed class representative’s interests are so

aligned with the putative class’s interests that by pursuing his claim, he advances the class’s

interests. Id.; see also Beattie v. Century Tel., Inc., 511 F.3d 554, 561-562 (6th Cir. 2007)

(finding typicality satisfied where the claims of the named Plaintiffs and the class as a whole

arose from the same conduct and were premised on the same allegation); Crawley, 2009 U.S.

Dist. LEXIS 40794, at *38-39, (finding typicality satisfied in a case seeking to prove unlawful

termination of Medicaid benefits where the claims of the class representative and the proposed

class arose from the same conduct by the defendant, shared the same legal theory, and the

plaintiffs and class members suffered an identical harm in that they were not afforded pre-

termination eligibility review and hearings). Putnam, 169 F.R.D. at 94 (finding typicality

satisfied in a challenge to a state statute regarding the seizure of vehicles of persons who have

been arrested for a second offense of operating a motor vehicle under the influence of alcohol,

because “there was nothing to indicate that the procedures followed in seizing Plaintiff’s vehicle

and in addressing Plaintiff’s claim that she was an innocent owner differed in any way from the

procedures that normally are followed under the statute”).

       Here, Plaintiffs easily meet the typicality requirement because the claims of the named

Plaintiffs and the class arise from the same unlawful conduct, namely Defendant’s refusal to

accept refugees’ I-94s that are more than two years old, and there is no indication that



                                                 12
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 13 of 17 PAGEID #: 43




Defendant’s written policy is carried out differently as to different class members. Just like

named Plaintiffs, all members of the Class have been harmed or will be harmed by Defendant’s

practices for issuing driver’s licenses to refugees who entered the U.S. more than two years ago

and have not yet adjusted their status to lawful permanent residence.

        In sum, the legal theories underlying the claims of the individual Plaintiffs and the claims

of the class—which turn on whether Defendant has violated the Supremacy Clause and the Equal

Protection Clause by classifying refugees who arrived in the U.S. more than two years ago

differently from those who arrived less than two years ago—are identical.

                   v. The Named Plaintiffs Will Fairly and Adequately Protect the Interests of
                      the Class
        To demonstrate adequacy of representation, Plaintiffs must show that: (1) the class

representative has common interests with the unnamed members of the class; and (2) the

representative will vigorously prosecute the interests of the class through qualified counsel.

Young, 693 F.3d at 543; Senter v. Gen’l Motors Corp., 532 F.2d 511, 522 (6th Cir. 1976). The

relationship between the named plaintiffs and members of the putative class must not be

antagonistic. Smith v. Babcock, 19 F.3d 257, 265 n.13 (6th Cir. 1994). These elements are met in

this case.

        First, the interests of the named Plaintiffs and the members of the class are entirely

coextensive. As described above, the legal claims of the named Plaintiffs arise from the same

illegal conduct by Defendants that applies to the entire class. Consequently, the proposed class

representatives are sufficiently interested in the outcome of the case to vigorously prosecute the

class’s claims. The named Plaintiffs seek declaratory and injunctive relief to ensure that

Defendants promptly change their policies to ensure that they can obtain driver’s licenses and

state identification cards which will enable them to fully participate in civic life; transport

                                                  13
 Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 14 of 17 PAGEID #: 44




themselves to work, medical appointments, and other obligations; and support themselves

financially. This request does not present conflicts between named Plaintiffs and other class

members because the named Plaintiffs lack any interests adverse to the members of the proposed

class.

         Second, counsel for the named plaintiffs and the proposed class has sufficient experience

and expertise to ably represent the proposed class, as well as a track record of vigorously

pursuing the interests of their clients. Mark R. Heller has practiced law for more than 40 years,

all of it in poverty law and primarily representing immigrants in federal litigation, including

numerous class actions and collective actions. Eugenio Mollo, Jr., has 12 years of experience

practicing immigration law and litigating on behalf of immigrants in federal court. Emily Brown

has experience representing immigrants in a previous class action in the Northern District of

Ohio, and Brown and Kathleen Kersh have a combined 9 years of experience practicing

immigration law and litigating civil-rights and employment cases in federal district court. See

Exhibit F, Brown, Heller, Kersh, and Mollo resumes. Plaintiffs’ counsels’ law firm, Advocates

for Basic Legal Equality, Inc., is the preeminent nonprofit law firm in Ohio in litigation

involving immigrants’ civil rights. Plaintiffs’ attorneys will prosecute this action vigorously and

competently.

         Accordingly, Plaintiffs will fairly and adequately protect the interests of the class in this

action, which satisfies the requirements of Rule 23(a)(4).

            B. The Proposed Class Meets the Requirements of Rule 23(b)(2)
         Where a proposed class meets the requirements of Rule 23(a), the class may be certified

if it satisfies one of the conditions set forth in Rule 23(b). Rule 23(b)(2) permits class

certification when “the party opposing the class has acted or refused to act on grounds that apply



                                                   14
Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 15 of 17 PAGEID #: 45




generally to the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a whole.”

        Certification under Rule 23(b)(2) is appropriate where “the common claim is susceptible

to a single proof and subject to a single injunctive remedy.” Senter, 532 F.2d at 525. “Rule

23(b)(2) was drafted specifically to facilitate relief in civil rights suits.” 8 Newberg on Class

Actions, § 25:20. In actions primarily seeking injunctive relief, the (b)(2) requirement is “almost

automatically satisfied.” Baby Neal v. Casey, 43 F.3d 48, 58 (3d Cir. 1994). “When a suit seeks

to define the relationship between the defendant(s) and the world at large, (b)(2) certification is

appropriate.” Id. (internal quotation marks and ellipses omitted). “What is important is that the

relief sought by the named plaintiffs should benefit the entire class.” Id. at 59.

       In determining whether a class merits certification under Rule 23(b)(2), the Supreme

Court’s decision in Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2557 (2011), held that Rule

23(b)(2) applies only when a single injunction or declaratory judgment would provide relief to

each member of the class. This class easily meets that standard, as all members of the class seek

injunctive and declaratory relief from Defendant’s generally applicable custom, policy, or

practice of not accepting as proof of legal presence a refugee Form I-94 that is more than two

years old. The named Plaintiffs do not contend that they were singled out for unlawful

treatment. On the contrary, their treatment is in accordance with an official BMV policy, as is

the treatment of other class members. The remedy they seek—declaratory and injunctive relief

to force Defendant to cease its policy of refusing to accept refugees’ I-94s that are more than two

years old—would apply to and benefit all members of the proposed class. An order entered by

this Court on any basis holding that the policy violates the Supremacy Clause and/or the Equal




                                                  15
Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 16 of 17 PAGEID #: 46




Protection Clause would, by its terms, inure to the benefit of all members of the class.

Certification is therefore appropriate under Rule 23(b)(2).

                                       IV.     CONCLUSION

       The proposed class is ascertainable and satisfies the requirements of Rule 23(a) and Rule

23(b)(2). Therefore, Plaintiffs respectfully request that this Court enter an order certifying the

class and appointing class counsel as set forth fully in the motion above.

Respectfully submitted,

By:    /s/ Emily M. Brown
       Emily M. Brown (0092553)
       Kathleen C. Kersh (0091198)
       Mark R. Heller (0027027)
       Eugenio Mollo, Jr. (0081860)

       Advocates for Basic Legal Equality, Inc.
       130 West Second St., Suite 700E
       Dayton, Ohio 45402
       937.535.4408 (phone)
       937.535.4600 (fax)
       ebrown@ablelaw.org
       kkersh@ablelaw.org
       mheller@ablelaw.org
       emollo@ablelaw.org

       Attorneys for Plaintiffs




                                                 16
Case: 2:18-cv-01189-EAS-KAJ Doc #: 2 Filed: 10/26/18 Page: 17 of 17 PAGEID #: 47




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Notice of Related Case was filed this 26th day of

October, 2018 through the Court’s Electronic Filing System and served by certified mail on

Defendant Don Petit at the following address:

       Don Petit, Registrar
       PO Box 16520
       Columbus, OH 43216-6250

                                                     s/ Emily M. Brown
                                                     Emily M. Brown (0092553)
                                                     Advocates for Basic Legal Equality, Inc.
                                                     130 West Second St., Suite 700E
                                                     Dayton, Ohio 45402
                                                     937.535.4408 (phone)
                                                     937.535.4600 (fax)
                                                     ebrown@ablelaw.org

                                                     Attorney for Plaintiffs




                                                17
